Exhibit 10.1

 

PHILLIPS 66 PARTNERS LP

2013 INCENTIVE COMPENSATION PLAN

 

1. Objectives. This Phillips 66 Partners LP 2013 Incentive Compensation Plan
(the “Plan”) has been adopted by Phillips 66 Partners GP LLC, a Delaware limited
liability company (the “Company”), the general partner of Phillips 66 Partners
LP, a Delaware limited partnership (the “Partnership”) in order to compensate
Employees, Officers and Directors with a high degree of training, experience and
ability; to attract new Employees, Officers and Directors whose services are
considered particularly valuable to the business of the Company; to encourage
the sense of proprietorship of such persons; and to promote the active interest
of such persons in the development and financial success of the Partnership, the
Company and their Affiliates. These objectives are to be accomplished by making
Awards under this Plan and thereby providing Participants with a proprietary
interest in, and alignment with, the growth and performance of the Partnership,
the Company and their Affiliates.

 

2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
— Stock Compensation, or any successor accounting standard.

 

“Authorized Officer” means the Chief Executive Officer of the Company (or any
other officer of the Company to whom he or she shall delegate).

 

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Other Unit-Based Award, Performance Unit or Profits
Interest Unit granted under the Plan.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the board of directors or board of managers, as the case may be,
of the Company.

 

“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee, before or after the Participant’s termination of Service, of: (i) any
material failure by the Participant to perform the Participant’s duties and
responsibilities under any written agreement between the Participant and the
Company or its Affiliate(s); (ii) any act of fraud, embezzlement, theft or
misappropriation by the Participant relating to the Company, the Partnership or
any of their Affiliates; (iii) the Participant’s commission of a felony or a
crime involving moral turpitude; (iv) any gross negligence or intentional
misconduct on the part of the Participant in the conduct of the Participant’s
duties and responsibilities with the Company or any Affiliate(s) of the Company
or which adversely affects the image, reputation or business of the Company, the
Partnership or their Affiliates; or (v) any material breach by the Participant
of any agreement between the Company or any of its Affiliates, on the one hand,
and the Participant on the other. The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.

 

“Change in Control” means and shall be deemed to have occurred upon the
occurrence of one or more of the following events:  (i) any Person or group,
other than Phillips 66 or its Affiliates, becomes the beneficial owner, by way
of merger, consolidation, recapitalization or otherwise, of 50% or more of the
combined voting power of the equity interests in the Company or the Partnership,
(ii) the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership, (iii) the sale
or other disposition by either the Company or the Partnership of all or
substantially all of its assets in one or more transactions to any person other
than the Company or an Affiliate of the Company, (iv) a transaction resulting in
a Person other than the Company, Phillips 66 or one of their Affiliates being
the general partner of the Partnership, (v) a transaction resulting in the
general partner of the Partnership ceasing to be an Affiliate of Phillips 66, or
(vi) a “Change in Control” as defined in the 2013 Omnibus Stock and Performance
Incentive Plan of Phillips 66, as such plan may be amended,

 

1

--------------------------------------------------------------------------------


 

supplemented, restated or succeeded.  Notwithstanding the foregoing, if a Change
in Control constitutes a payment event with respect to any Award which provides
for the deferral of compensation and is subject to Section 409A, the transaction
or event with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5), and as relates to the
holder of such Award, to the extent required to comply with Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the United States Securities and Exchange Commission or any
successor organization.

 

“Committee” means the Board, except that it shall mean such committee or
sub-committee of the Board as may be appointed by the Board to administer the
Plan, or as necessary to comply with applicable legal requirements or listing
standards.

 

“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Officer or other employee of the Company, the Partnership or any of their
Affiliates, provided that such person is eligible to receive Awards that may be
registered under a Registration Statement on Form S-8 (or any successor form) in
accordance with applicable Commission or other rules or regulations.

 

“Disability” means a disability for which the Participant has been determined to
be entitled to either (a) benefits under the applicable plan of long-term
disability of the Company, the Partnership or any of their Affiliates or
(b) disability benefits under the Social Security Act.  In the absence of any
such determination, the Committee or its delegate may make a determination that
a Participant has a Disability.  If a Disability constitutes a payment event
with respect to any Award which provides for the deferral of compensation and is
subject to Section 409A, then, to the extent required to comply with
Section 409A, the Participant must also be considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code.

 

“Distribution Equivalent Right” or “DER” means a contingent right to receive an
amount in cash, Units, Restricted Units and/or Phantom Units equal in value to
the distributions made by the Partnership with respect to a Unit during the
period such Award is outstanding.

 

“Employee” means an employee of the Company, the Partnership or any of their
Affiliates, provided that such employee is eligible to receive Awards that may
be registered under a Registration Statement on Form S-8 (or any successor form)
in accordance with applicable Commission or other rules or regulations. The term
Employee under this Plan may also include any other individual, such as a
consultant, who may be considered an “employee” under a Registration Statement
on Form S-8 (or any successor form) in accordance with applicable Commission or
other rules or regulations.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Unit means, as of a particular date: (i) if the Units
are listed on a national securities exchange, the mean between the highest and
lowest sales price per Unit on the consolidated transaction reporting system for
the principal national securities exchange on which the Units are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale is so reported, or, at the discretion
of the Committee, any other reasonable and objectively determinable method based
on the listed price per Unit which reflects the price prevailing on the exchange
at the time of grant; (ii) if the Units are not so listed but are quoted on a
national securities market, the closing sales price per Unit reported on such
market for such date, or, if there shall have been no such sale so reported on
that date, on the next succeeding date on which such a sale is so reported; or
(iii) if the Units are not so listed or quoted, the most recent value determined
by an independent appraiser appointed by the Company for such purpose. For any
determination of Fair Market Value, if the commitment to measure the Fair Market
Value is based on the average trading price over a specified period, such period
cannot extend more than thirty (30) days before or thirty (30) days after the
grant date and such commitment must be irrevocably established for specified
Awards before the beginning of such period.

 

“Officer” means any individual who is appointed or elected to serve as an
officer of the Company, the Partnership or any of their Affiliates, provided
that such individual is eligible to receive Awards that may be registered under
a Registration Statement on Form S-8 (or any successor form) in accordance with
applicable Commission or other rules or regulations.

 

“Option” means an option to purchase Units granted pursuant to 6(a) of the Plan.

 

2

--------------------------------------------------------------------------------


 

“Other Unit-Based Award” means an Award granted pursuant to 6(f) of the Plan.

 

“Participant” means an Employee, Officer or Director granted an Award under the
Plan and any authorized transferee of such individual.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

 

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Phillips 66” means Phillips 66, a Delaware corporation, or its successor.

 

“Plan Year” means the calendar year.

 

“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Department of Treasury
Regulations promulgated thereunder and any published guidance by the Internal
Revenue Service with respect thereto.

 

“Recoupment Provision” means any clawback or recovery provision required by
applicable law including United States federal and state securities laws or by
any national securities exchange on which the Units of the Partnership are
listed or any applicable regulatory requirement, or as set forth in any
individual Award Agreement under the Plan.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted pursuant to 6(b) of the Plan that is
subject to a Restricted Period.

 

“Retirement” means termination of Service of an Employee on or after the time at
which the Employee has attained age 55 and completed five years of service with
the Partnership, the Company or their Affiliates, as applicable. Service is
defined by the policies of the Partnership, the Company or their Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Section 409A” means Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (as defined in 9 below).

 

“Service” means service as an Employee, Officer or Director.  The Committee, in
its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the question
of whether and when a termination of Service occurred and/or resulted from a
discharge for Cause, and all questions of whether particular changes in status
or leaves of absence constitute a termination of Service, provided that a
termination of Service shall not be deemed to occur in the event of (a) a
termination where there is simultaneous commencement by the Participant of a
relationship with the Partnership, the Company or any of their Affiliates as an
Employee, Officer or Director or (b) at the discretion of the Committee, a
termination which results in a temporary severance of the service relationship.

 

“Substitute Award” means an Award granted pursuant to 6(g) of the Plan.

 

“Unit” means a common unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR. Such excess value may take
the form of Units or cash as determined by the Committee.

 

“Unit Award” means an Award granted pursuant to 6(d) of the Plan.

 

3

--------------------------------------------------------------------------------


 

3. Administration.

 

(a) The Plan shall be administered by the Committee, subject to subsection
(b) below; provided, however, that in the event that the Board is not also
serving as the Committee, the Board, in its sole discretion, may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan. The governance of the Committee shall be subject to the charter, if
any, of the Committee as approved by the Board. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time, and shall be final, conclusive and binding upon all Persons, including the
Company, the Partnership, any of their Affiliates, any Participant and any
beneficiary of any Participant.

 

(b) To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more Officers the authority to grant or amend Awards or to take
other administrative actions pursuant to 3(a); provided, however, that in no
event shall an Officer be delegated the authority to grant Awards to, or amend
Awards held by, the following individuals: (i) individuals who are subject to
Section 16 of the Exchange Act, or (ii) Officers (or Directors) to whom
authority to grant or amend Awards has been delegated hereunder; provided,
further, that any delegation of administrative authority shall only be permitted
to the extent that it is permissible under applicable provisions of the Code and
applicable securities laws and the rules of any securities exchange on which the
Units are listed, quoted or traded. Any delegation hereunder shall be subject to
such restrictions and limitations as the Board or Committee, as applicable,
specifies at the time of such delegation, and the Board or Committee, as
applicable, may at any time rescind the authority so delegated or appoint a new
delegate.

 

4. Units Available for Awards.

 

(a) Limits on Units Deliverable. Subject to adjustment as provided in 4(c), the
number of Units that will be available to be delivered with respect to Awards
under the Plan is 2,500,000 common units. If any Award is forfeited, canceled,
or otherwise terminates or expires without the actual delivery of Units pursuant
to such Award (for the avoidance of doubt, the grant of Restricted Units is not
a delivery of Units for this purpose unless and until such Restricted Units vest
and any restrictions placed upon them under the Plan lapse), then to the extent
of such forfeiture, cancellation, termination or expiration, the Units subject
to such Award shall again be available for Awards under the Plan. To the extent
permitted by applicable law and securities exchange rules, Substitute Awards and
Units issued in assumption of, or in substitution for, any outstanding awards of
any entity acquired in any form of combination by the Partnership or any
Affiliate thereof shall not be counted against the Units available for issuance
pursuant to the Plan. There shall not be any limitation on the number of Awards
that may be paid in cash.  Awards that are valued by reference to Units that may
be settled in cash will reduce the number of Units available for issuance
pursuant to the Plan.

 

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from the Partnership, any Affiliate thereof or any other Person, or
Units otherwise issuable by the Partnership, or any combination of the
foregoing, as determined by the Committee in its discretion.

 

(c) Anti-dilution Adjustments.

 

(i) Equity Restructuring. With respect to any “equity restructuring” event that
could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of

 

4

--------------------------------------------------------------------------------


 

ASC Topic 718 if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of Units
covered by each outstanding Award and the terms and conditions, including the
exercise price and performance criteria (if any), of such Award to equitably
reflect such event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted under the
Plan after such event. With respect to any other similar event that would not
result in an ASC Topic 718 accounting charge if the adjustment to Awards with
respect to such event were subject to discretionary action, the Committee shall
have complete discretion to adjust Awards and the number and type of Units (or
other securities or property) with respect to which Awards may be granted under
the Plan in such manner as it deems appropriate with respect to such other
event.

 

(ii) Other Changes in Capitalization. In the event of any non-cash distribution,
Unit split, combination or exchange of Units, merger, consolidation or
distribution (other than normal cash distributions) of Partnership assets to
unitholders, or any other change affecting the Units of the Partnership, other
than an “equity restructuring,” the Committee may make equitable adjustments, if
any, to reflect such change with respect to (A) the aggregate number and kind of
Units that may be issued under the Plan; (B) the number and kind of Units (or
other securities or property) subject to outstanding Awards; (C) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (D) the
grant or exercise price per Unit for any outstanding Awards under the Plan.

 

5. Eligibility.

 

In the sole discretion of the Committee, any Employee, Officer or Director shall
be eligible to be designated a Participant and receive an Award under the Plan.

 

6. Awards.

 

(a) Options and UARs. The Committee shall have the authority to determine the
Employees, Officers, and Directors to whom Options and/or UARs shall be granted,
the number of Units to be covered by each Option or UAR, the exercise price
therefor, the Restricted Period and other conditions and limitations applicable
to the exercise of the Option or UAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan. Options
which are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A may be
granted to any eligible Employee, Officer or Director.

 

(i) Exercise Price. The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted but, except with respect to a Substitute Award, may not be less
than the Fair Market Value of a Unit as of the date of grant of the Option or
UAR.

 

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and any applicable Restricted Period with respect to an Option or UAR,
which may include, without limitation, provisions for accelerated vesting upon
the achievement of specified performance goals and/or other events, and the
method or methods by which payment of the exercise price with respect to an
Option or UAR may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless” exercise or a “net exercise” through
procedures approved by the Company, or any combination of the foregoing methods.

 

(iii) Exercise of Options and UARs on Termination of Service. Each Option and
UAR Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Option or UAR following a termination of the
Participant’s Service. Unless otherwise determined by the Committee, if the
Participant’s Service is terminated for Cause, the Participant’s right to
exercise the Option or UAR shall terminate as of the start of business on the
effective date of the Participant’s termination.  Unless otherwise determined by
the Committee, to the extent the Option or UAR is not

 

5

--------------------------------------------------------------------------------


 

vested and exercisable as of the termination of Service, the Option or UAR shall
terminate when the Participant’s Service terminates.

 

(iv) Term of Options and UARs. The term of each Option and UAR shall be stated
in the Award Agreement, provided, that the term shall be no more than ten
(10) years from the date of grant thereof.

 

(b) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Officers and Directors to whom Restricted Units
and/or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the applicable Restricted Period,
the conditions under which the Restricted Units or Phantom Units may become
vested or forfeited and such other terms and conditions, including, without
limitation, restrictions on transferability, as the Committee may establish with
respect to such Awards.

 

(i) Payment of Phantom Units. The Committee shall specify in an Award Agreement,
or permit the Participant to elect in accordance with the requirements of
Section 409A, the conditions and dates or events upon which the cash or Units
underlying an Award of Phantom Units shall be issued, which dates or events
shall not be earlier than the date on which the Phantom Units vest and become
non-forfeitable and which conditions and dates or events shall be subject to
compliance with Section 409A (unless the Phantom Units are exempt therefrom).

 

(ii) Vesting of Restricted Units. Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate (or book-entry account, as
applicable) so that the Participant then holds an unrestricted Unit.

 

(c) DERs. The Committee shall have the authority to determine the Employees,
Officers and/or Directors to whom DERs are granted, whether such DERs are in
tandem with other Awards or constitute separate Awards, whether the DERs shall
be paid directly to the Participant, be credited to a bookkeeping account (with
or without interest in the discretion of the Committee), any vesting
restrictions and payment provisions applicable to the DERs, and such other
provisions or restrictions as determined by the Committee in its discretion, all
of which shall be specified in the applicable Award Agreements. Distributions in
respect of DERs shall be credited as of the distribution dates during the period
between the date an Award is granted to a Participant and the date such Award
vests, is exercised, is distributed or expires, as determined by the Committee.
Such DERs shall be converted to cash, Units, Restricted Units and/or Phantom
Units by such formula and at such time and subject to such limitations as may be
determined by the Committee. Tandem DERs may be subject to the same or different
vesting restrictions as the tandem Award, or be subject to such other provisions
or restrictions as determined by the Committee in its discretion.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.

 

(d) Unit Awards. Awards of Units may be granted under the Plan (i) to such
Employees, Officers and/or Directors and in such amounts as the Committee, in
its discretion, may select, and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.

 

(e) Profits Interest Units. Any Award consisting of Profits Interest Units may
be granted to an Employee, Officer or Director for the performance of services
to or for the benefit of the Partnership (i) in the Participant’s capacity as a
partner of the Partnership, (ii) in anticipation of the Participant becoming a
partner of the Partnership, or (iii) as otherwise determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Profits Interest Units shall vest and become non-forfeitable, and may specify
such conditions to vesting as it deems appropriate. Profits Interest Units shall
be subject to such restrictions on transferability and other restrictions as the
Committee may impose.

 

(f) Other Unit-Based Awards/Performance Units. Other Unit-Based Awards may be
granted under the Plan to such Employees, Officers and/or Directors as the
Committee, in its discretion, may select. An Other Unit-Based Award shall be an
Award denominated or payable in, valued in or otherwise based on or related to
Units, in whole or in part. The Committee shall determine the terms and
conditions of any Other Unit-Based Award. Upon vesting, an Other Unit-Based
Award may be paid in cash, Units (including Restricted Units) or any combination
thereof as provided in the Award Agreement. Without limiting the type or number
of Other Unit-Based Awards that may be made under the Plan, any Other Unit-Based
Award may be in the form of an Other Unit-Based Award which vests based on
performance criteria

 

6

--------------------------------------------------------------------------------


 

selected by the Committee (“Performance Units”). Employees who are Officers at
the time a performance vested Award is made that will settle in full-value Units
may be subject to an additional holding period after the performance period
ends. The Committee shall set performance criteria in its sole discretion which,
depending on the extent to which they are met, may determine the value and/or
amount of such performance vested Awards that will be paid out to the
Participant and/or the portion of a performance vested Award that may be
exercised. Further, the Committee shall have the discretion to adjust the
performance goals (either up or down) as well as the level of the performance
vested Award that a Participant may earn if it determines that the occurrence of
external changes or other unanticipated business conditions have materially
affected the fairness of the goals and/or have unduly influenced the Company’s
ability to meet them, including without limitation, events such as material
acquisitions, force majeure events, unlawful acts committed against the Company
or its property, labor disputes, legal mandates, asset write-downs, litigation,
claims, judgments or settlements, the effect of changes in tax law or other such
laws or provisions affecting reported results, accruals for reorganization and
restructuring programs, changes in the capital structure of the Company and
extraordinary accounting changes. In addition, performance goals and performance
vested Awards shall be calculated without regard to any changes in accounting
standards or codifications that may be required by the Financial Accounting
Standards Board (or any successor organization) after such performance goals are
established.

 

(g) Substitute Awards. Awards may be granted under the Plan in substitution of
similar awards held by individuals who become Employees, Officers or Directors
as a result of a merger, consolidation or acquisition by the Partnership or an
Affiliate of another entity or the assets of another entity. Such Substitute
Awards that are Options or UARs may have exercise prices less than the Fair
Market Value of a Unit on the date of the substitution if such substitution
complies with Section 409A and other applicable laws and securities exchange
rules.

 

(h) General.

 

(i) Award Agreements. Each Award shall be evidenced in either an individual
Award Agreement or within a separate plan, policy, agreement or other written
document, which shall reflect any vesting conditions or restrictions imposed by
the Committee covering a period of time specified by the Committee and shall
also contain such terms, conditions and limitations as shall be determined by
the Committee in its sole discretion, including but not limited to applicable
Recoupment Provisions. Where signature or electronic acceptance of the Award
Agreement by the Participant is required, any such Awards for which the Award
Agreement is not signed or electronically accepted shall be forfeited.

 

(ii) Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s Service for any reason during an
applicable Restricted Period, all outstanding, unvested Awards held by such
Participant shall be automatically forfeited by the Participant. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to any such Award; provided, that any such waiver shall be effective only to the
extent that such waiver will not cause any Award intended to satisfy the
requirements of Section 409A to fail to satisfy such requirements.

 

(iii) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

 

(iv) Director Awards. The Committee may, in its discretion, provide that Awards
granted to Directors shall be granted pursuant to a non-discretionary formula
established by the Committee by resolution, subject to the limitations of the
Plan. Any such resolution shall set forth the type of Awards to be granted to
Directors, the number of Units to be subject to Director Awards, the conditions
on which such Awards shall be granted, vest, become exercisable and/or payable
and expire, and such other terms and conditions as the Committee shall determine
in its discretion. The Committee may also establish a written policy for grants
to Directors which shall set forth the type and terms of Awards granted to
Directors and such policy may be modified by the Committee from time to time in
its discretion.

 

7

--------------------------------------------------------------------------------


 

(v) Limits on Transfer of Awards.

 

(A) Except as provided in paragraph (B) below, each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
Person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution and no Award and no right under any such Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, the Partnership or any Affiliate.

 

(B)  The Committee may provide in an Award Agreement or in its discretion that
an Award may, on such terms and conditions as the Committee may from time to
time establish, be transferred by a Participant without consideration to any
“family member” of the Participant, as defined in the instructions to use of the
Form S-8 Registration Statement under the Securities Act, as applicable, or any
other transferee specifically approved by the Committee after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards.  In addition, vested Units may be transferred to the
extent permitted by the Partnership Agreement and not otherwise prohibited by
the Award Agreement or any other agreement or policy restricting the transfer of
such Units.

 

(vi) Term of Awards. Subject to 6(a)(iv) above, the term of each Award, if any,
shall be for such period as may be determined by the Committee.

 

(vii) Unit Certificates. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and/or other requirements of
the SEC, any securities exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates or book entry
to make appropriate reference to such restrictions.

 

(viii) Consideration for Grants. To the extent permitted by applicable law,
Awards may be granted for such consideration, including services, as the
Committee shall determine.

 

(ix) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements and representations as the Board or the Committee, in its discretion,
deems advisable in order to comply with any such laws, regulations or
requirements. Without limiting the generality of the foregoing, the delivery of
Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.

 

8

--------------------------------------------------------------------------------


 

7. Amendment and Termination; Certain Transactions.

 

Except as required by applicable law or the rules of the principal securities
exchange, if any, on which the Units are traded:

 

(a) Amendments to the Plan. Subject to 7(b) below, the Board or the Committee
may amend, alter, suspend, discontinue or terminate the Plan in any manner
without the consent of any partner, Participant, other holder or beneficiary of
an Award, or any other Person. The Board shall obtain approval of the
unitholders of the Partnership for any Plan amendment to the extent necessary to
comply with applicable law or securities exchange listing standards or rules.

 

(b) Amendments to Awards. Subject to 7(a) above, the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided that no change, other than pursuant to 7(c) below, in any
Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant. No Option Award may
be repriced, replaced, regranted through cancellation or modified without
approval of the unitholders of the Partnership (except as contemplated in
7(c) below), if the effect would be to reduce the exercise price for the Units
underlying such Award.

 

(c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change in Control, any transaction or event described in 4(c) above, any change
in applicable laws or regulations affecting the Plan or Awards hereunder, or any
change in accounting principles affecting the financial statements of the
Company or the Partnership, the Committee, in its sole discretion, without the
consent of any Participant or holder of an Award, and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions:

 

(i) provide for either (A) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event, the Committee determines in good faith that no
amount would have been payable upon the exercise of such Award or realization of
the Participant’s rights, then such Award may be terminated by the Company
without payment) or (B) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion having an aggregate
value not exceeding the amount that could have been attained upon the exercise
of such Award or realization of the Participant’s rights had such Award been
currently exercisable or payable or fully vested;

 

(ii) provide that such Award be assumed by the successor or survivor entity, or
a parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

 

(iii) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, the number and kind of outstanding
Awards, the terms and conditions of (including the exercise price) and/or the
vesting and performance criteria included in, outstanding Awards;

 

(iv) provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

 

(v) provide that the Award cannot be exercised or become payable after such
event and shall terminate upon such event and may also provide, in the
Committee’s sole discretion, to pay or substitute the full value of such Award.

 

(d) Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant to ASC Topic 718, the provisions in 4(c) above shall control to
the extent they are in conflict with the discretionary provisions of this 7,
provided, however, that nothing in 7(c) or 4(c) above shall be construed as
providing any Participant or any beneficiary of an Award any rights with respect
to the “time value,” “economic opportunity” or “intrinsic value” of an Award or
limiting in any manner the Committee’s actions that may be taken with respect to
an Award as set forth in this 7 or in 4(c) above; and (ii) no action shall be
taken under this 7 which shall cause an Award to result in taxation under
Section 409A, to the extent applicable to such Award.

 

9

--------------------------------------------------------------------------------


 

8. General Provisions.

 

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, including the treatment upon termination of Service. The terms and
conditions of Awards need not be the same with respect to each recipient.

 

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate thereof is authorized to
deduct or withhold, or cause to be deducted or withheld, from any Award, from
any payment due or transfer made under any Award, or from any compensation or
other amount owing to a Participant the amount (in cash or Units, including
Units that would otherwise be issued pursuant to such Award or other property)
of any applicable taxes payable in respect of an Award, including its grant, its
exercise, the lapse of restrictions thereon or any payment or transfer
thereunder or under the Plan, and to take such other action as may be necessary
in the opinion of the Company to satisfy its withholding obligations for the
payment of such taxes. In the event that Units that would otherwise be issued
pursuant to an Award are used to satisfy such withholding obligations, the
number of Units which may be so withheld or surrendered shall be limited to the
number of Units which have a Fair Market Value on the date of withholding equal
to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.

 

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their Affiliates, or to remain on the Board,
as applicable. Furthermore, the Company, the Partnership and/or an Affiliate
thereof may at any time dismiss a Participant from Service free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, any Award Agreement or other written agreement between any such entity
and the Participant.

 

(d) Limitation of Liability. No member of the Board or the Committee or Officer
to whom the Board or the Committee has delegated authority in accordance with
the provisions of 3 of this Plan shall be liable for anything done or omitted to
be done by him or her by any member of the Board or the Committee or by any
Officer in connection with the performance of any duties under this Plan, except
for his or her own willful misconduct or as expressly provided by statute.

 

(e) No Rights as Unitholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a unitholder with respect to Units covered by
any Award unless and until the Participant becomes the record owner of such
Units.

 

(f) Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall include the terms and conditions required by
Section 409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date (as
defined in 9 below), the Committee determines that any Award may be subject to
Section 409A, the Committee may adopt such amendments to the Plan and the
applicable Award Agreement, adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect) and/or take any
other actions that the Committee determines are necessary or appropriate to
preserve the intended tax treatment of the Award, including without limitation,
actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so.
Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4). Notwithstanding any provision of this Plan to the
contrary, if a Participant is a “Specified Employee” within the meaning of
Section 409A as of the date of such Participant’s termination of Service and the
Company determines, in good faith, that immediate payment of any amounts or
benefits under this Plan would cause a violation of Section 409A, then any
amounts or benefits which are payable under this Plan upon the Participant’s
“separation from service” within the meaning of Section 409A that: (i) are
subject to the provisions of Section 409A; (ii) are not otherwise exempt under
Section 409A; and (iii) would otherwise be payable during the first six-month
period following such separation from service, shall be paid as soon as

 

10

--------------------------------------------------------------------------------


 

practicable on the first business day next following the earlier of: (1) the
date that is six months and one day following the date of termination; or
(2) the date of the Participant’s death.

 

(g) Compliance with Laws. The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of Units and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state, federal and foreign securities law and
margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith. Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring such securities shall, if
requested by the Company or the Partnership, provide such assurances and
representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
Participant to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose conditions on
the grant, issuance, exercise, vesting, settlement or retention of Awards in
order to comply with such foreign law and/or to minimize the Company’s or the
Partnership’s obligations with respect to tax equalization for Participants
employed outside their home country.

 

(h) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

 

(i) Severability. If any provision of the Plan or any Award is or becomes, or is
deemed to be, invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(j) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(k) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, the Partnership or any of their Affiliates, on
the one hand, and a Participant or any other Person, on the other hand. To the
extent that any Person acquires a right to receive payments pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate of the Partnership.

 

(l) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

(m) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

 

(n) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Company or the Partnership provides or has provided any tax advice to any
Participant or any other Person or makes or has

 

11

--------------------------------------------------------------------------------


 

made any assurance, commitment or guarantee that any federal, state or local tax
treatment will (or will not) apply or be available to any Participant or other
Person.

 

(o) Non-United States Participants. The Board or Committee may grant Awards to
persons outside the United States under such terms and conditions as may, in the
judgment of the Board or Committee, as applicable, be necessary or advisable to
comply with the laws of the applicable foreign jurisdictions and, to that end,
may establish sub-plans, modified vesting, exercise or settlement procedures and
other terms and procedures. Notwithstanding the above, neither the Board nor the
Committee may take any actions under this Plan, and no Awards shall be granted,
that would violate the Exchange Act, the Code or any other applicable law.

 

(p) Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his or her financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
that the Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.

 

(q)  Lock Up Agreement.  Each Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by it
for such period, not to exceed one hundred eighty (180) days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith.

 

9. Term of the Plan.

 

The Plan shall be effective on the date on which the Plan is adopted by the
Board (the “Effective Date”) and shall continue until terminated by the Board.
However, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

12

--------------------------------------------------------------------------------